Citation Nr: 0924450	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  06-26 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease, left shoulder, postoperative.

2.  Entitlement to an initial compensable rating for 
hepatitis C.


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to March 
1980, and from  March 1989 to September 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2005 decision and notice of decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas, which, in pertinent part, granted 
service connection for degenerative joint disease, left 
shoulder, postoperative, assigning a 10 percent disability 
rating; and also granted service connection for hepatitis C, 
assigning a noncompensable (0 percent) disability rating.  
The Veteran filed a timely Notice of Disagreement (NOD) in 
February 2006, expressing disagreement with the ratings 
assigned.  Subsequently, in June 2006, the RO provided a 
Statement of the Case (SOC).  In July 2006, the Veteran filed 
a timely substantive appeal to the Board.  In June 2007 and 
June 2008, respectively, the RO issued Supplemental 
Statements of the Case (SSOCs).  The record indicates that, 
since the issuance of the June 2008 SSOC, the Veteran 
relocated and, as such, this matter comes to the Board from 
the RO in Houston, Texas.  

The Board notes that, in the August 2005 rating decision, in 
pertinent part, the RO also granted service connection for 
degenerative joint disease of the left knee, assigning a 10 
percent rating.  In the February 2006 Notice of Disagreement 
(NOD), the Veteran expressed disagreement with the rating 
assigned for that disability.  However, in his July 2006 
substantive appeal to the Board, the Veteran stated that he 
was limiting his appeal to the issues addressed in this 
opinion, specifically increased initial ratings for a left 
shoulder disorder and hepatitis C.  As the Veteran did not 
appeal this issue to the Board, the issue is not in appellate 
status and the Board has no jurisdiction over that claim.  
See 38 U.S.C.A. § 7105(C)(3) (West 2002 & Supp. 2008).

At the Veteran's request, a hearing before the Board, seated 
at the RO, was scheduled for May 5, 2009.  In an April 2009 
letter, the RO advised the Veteran regarding the time, date, 
and location of the hearing.  The record indicates that the 
Veteran did not appear on that date and did not present good 
cause as to his lack of attendance.  Thus, the Veteran's 
appeal will be processed as though the request for a hearing 
has been withdrawn.  See 38 C.F.R. § 20.702(d) (2008).





FINDINGS OF FACT

1.  The Veteran's left shoulder disability is manifested by 
pain and decreased range of motion, but not such that it 
equates to limitation of the arm to the shoulder level.

2.  Hepatitis C has not been characterized by intermittent 
fatigue, malaise, and anorexia; or incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least one week but less than two weeks 
during any twelve-month period during the pendency of this 
appeal.


CONCLUSION OF LAW

1.  The criteria for an initial or staged rating in excess of 
10 percent for degenerative joint disease, left shoulder, 
postoperative, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 
5010, 5201, 5203 (2008).

2.  The criteria for the assignment of an initial compensable 
disability rating for hepatitis C have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
4.7, 4.114, Diagnostic Code 7354 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2008), significantly 
changed the law prior to the pendency of these claims.  The 
VA has issued final regulations to implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  The VCAA provisions include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, and they 
redefine the obligations of the VA with respect to the duty 
to assist the Veteran with the claim.  In the instant case, 
the Board finds that the VA fulfilled its duties to the 
Veteran under the VCAA. 

a.  Duty to Notify.  The VA has a duty to notify the Veteran 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to 
meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), VCAA notice must: (1) inform the claimant about the 
information and evidence necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that the VA will seek to provide; and (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Additionally, on March 3, 2006, the Court of Appeals for 
Veterans' Claims (Court) issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484, 486 (2006), that held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim.  Those five elements include: (1) the 
Veteran's status; (2) the existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) the degree of disability; and (5) the effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require the VA to review the 
information and the evidence presented with the claim, and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  This notice must also inform the Veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service-connection is granted.  
Id.

The Board finds that a June 2005 notice letter substantially 
satisfied the provisions of 38 U.S.C.A. § 5103(a).  In this 
letter, the Veteran was informed about the information and 
evidence not of record; the information and evidence that the 
VA would seek to provide; and the information and evidence 
the claimant was expected to provide.  That notice did not 
provide information concerning the evaluations or the 
effective dates that could be assigned should service 
connection be granted as required by Dingess;  however, since 
this decision affirms the RO's denials of entitlement to 
increased initial ratings, the Veteran is not prejudiced by 
the failure to provide him that further information.  That 
is, as the Board finds that increased initial ratings are not 
warranted, any question as to the assignment of such a rating 
or effective date is moot.  

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Court 
found that, at a minimum, adequate VCAA notice in a claim for 
an increased rating requires that the VA notify the claimant 
that, to substantiate such a claim: (1) the claimant must 
provide, or ask the VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least provide general notice of that requirement to the 
claimant; (3) the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes; and (4) the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation.  The Board notes that the Veteran was 
provided the information required by Vazquez-Flores in a May 
2008 notice letter.  However, this notice was not issued to 
the Veteran prior to the initial August 2005 rating decision.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This was not done in 
this case.  However, subsequent to the issuance of VCAA 
notice, the RO re-adjudicated the Veteran's claims, as 
demonstrated by the June 2008 Supplemental Statement of the 
Case (SSOC).  See Prickett v. Nicholson, 20 Vet. App. 370, 
376-78 (2006) (validating the remedial measures of issuing a 
fully compliant VCAA notification and re-adjudicating the 
claim in the form of a statement of the case to cure timing 
of notification defect); Mayfield v. Nicholson, 20 Vet. App. 
537, 541-42 (2006) (Mayfield III) (holding that a statement 
of the case that complies with all applicable due process and 
notification requirements constitutes a re-adjudication 
decision).  As the SSOC complied with the applicable due 
process and notification requirements for a decision, it 
constitutes a re-adjudication decision.  Accordingly, the 
provision of adequate notice followed by a re-adjudication 
"cures" any timing problem associated with inadequate notice 
or the lack of notice prior to an initial adjudication.  
Mayfield III, 20 Vet. App. at 541-42, citing Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006) (Mayfield 
II).  

Also, the Board finds that the timing defect in the case was 
harmless error.  The Veteran has not demonstrated or even 
pled prejudicial error.  Under such circumstances, any error 
with respect to the timing of the notice is harmless.  See 
Shinseki v. Sanders, 2009 WL 1045952 (U.S.) (U.S. 2009).

b.  Duty to Assist.  The VA also has a duty to assist the 
Veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the . . . claim").  This duty 
includes assisting the Veteran in obtaining records and 
providing medical examinations or obtaining medical opinions 
when such are necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's 
various duties to claimant).

The Board finds that all necessary assistance has been 
provided to the Veteran.  The evidence of record indicates 
that the VA acquired the Veteran's treatment records to 
assist the Veteran with his claim.  There is no indication of 
any additional relevant evidence that has not been obtained.  
In July 2005 and June 2007, respectively, the RO also 
afforded the Veteran VA medical examinations, which, as will 
be explained in detail below, were thorough in nature and 
included results necessary to assign disability ratings in 
accordance with VA laws and regulations.  Under these 
circumstances, there is no duty to provide another medical 
examination or opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).

In view of the foregoing, the Board finds that the VA has 
fulfilled its duty to notify and assist the Veteran in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

It is also pertinent to note that the evidence does not show, 
nor does the Veteran contend, that any notification 
deficiencies, with respect to either timing or content, have 
resulted in prejudice.  While the Veteran does not have the 
burden of showing prejudice, the record raises no plausible 
showing of how the essential fairness of the adjudication was 
affected.


II.  Initial Increased Ratings

a.  Factual Background.  The Veteran essentially contends 
that the ratings assigned for his degenerative joint disease, 
left shoulder, postoperative; and hepatitis C, do not reflect 
accurately the severity of those disabilities.  A brief 
summary of the evidence follows.

In a July 2003 private treatment record, the examiner 
reported performing surgery on the Veteran's left shoulder.  
Specifically, the procedures were an arthroscopic repair of 
the labrum times two; arthroscopic chondroplasty humeral head 
with removal of joint bodies; and arthroscopic subacromial 
decompression Mumford procedure.  

In a July 2005 VA liver examination report, the Veteran 
reportedly stated that he was not experiencing treatment 
presently for hepatitis C, which was diagnosed during 
service.  He reported a normal sense of well-being; no 
complaints of vomiting, gastrointestinal bleeding, current 
abdominal pain, or nausea; and slight fatigue.  

In a July 2005 VA joints examination report, the Veteran 
reportedly stated that he continued to have pain in arm and 
shoulder despite the July 2003 surgery.  He indicated that 
his shoulder pain measured four on a scale of ten.  He 
experienced an increase in pain if he raised his arm above 
his head, tried to lift an object over his head, attempted to 
lift anything weighing more than five pounds, or if he lay on 
his left side.  Range of motion findings were as follows: 
anterior flexion to 170 degrees; extension to 70 degrees; 
abduction to 130 degrees; external rotation to 80 degrees; 
and internal rotation to 90 degrees.  All ranges of motion 
produced moderate pain and there was moderate bicapital 
tenderness.  A contemporaneous X-ray showed mild degenerative 
joint disease of the AC and glenohumeral joints; inferior 
bony spurs of the humeral head; and no fractures or 
dislocations.  The diagnosis was, in relevant part, 
degenerative joint disease of the left shoulder with status 
postoperative repair in 2003 with continued shoulder pain, 
decreased range of motion, and moderate disability with 
progression.

In a February 2006 statement, the Veteran indicated that he 
experienced significant pain due to hepatitis C.  He 
experienced constant throbbing on his right side, where his 
liver was located, and reported feelings of fatigue.  He also 
stated that he had red spots on his body that were a side 
effect of the condition.  

In a June 2007 VA liver examination, the Veteran reported 
having increased fatigue and a "cloudy memory."  Upon 
physical examination, the examiner found no evidence of 
ascites, malnutrition, abdominal pain, or tenderness.  The 
Veteran's liver was normal size.  The examiner did not find 
superficial abdominal veins, palmar erythmea, or spider 
angiomata.  The Veteran had normal muscle strength without 
atrophy.

Upon a June 2007 VA shoulder examination, the Veteran 
reportedly indicated having "popping" and locking of the 
left shoulder.  He reported losing four to five days of work 
during the past year due to his shoulder.  He stated that he 
was right hand dominant.  Range of motion findings were as 
follows: forward flexion to 120 degrees; abduction to 110 
degrees; external rotation to 80 degrees; and internal 
rotation to 90 degrees.  The examiner found no additional 
limitations following repetitive use of the shoulder; no 
flare-ups; and no effect of incoordination, fatigue, 
weakness, or lack of endurance.  The examiner's diagnosis was 
degenerative joint disease of the left shoulder.  

b.  Law and Regulations.  Disability evaluations are 
determined by evaluating the extent to which a Veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, 
including employment, by comparing his symptomatology with 
the criteria set forth the in the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify various disabilities and the 
criteria for specific ratings.  If two disability evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. §§ 4.1, 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the Veteran.  
38 C.F.R. § 4.3.  While the Veteran's entire history is 
reviewed when assigning a disability evaluation, 38 C.F.R. 
§ 4.1, where service connection has already been established 
and an increase in the disability rating is at issue, it is 
the present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Where the appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection, as in this case, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  Separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Pursuant to regulatory provisions, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint involved.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Where 
there is X-ray evidence of arthritis and limitation of 
motion, but not to a compensable degree under the Code, a 10 
percent rating is for assignment for each major joint 
affected.  38 C.F.R. § 4.71, Diagnostic Codes 5003, 5010.  
The shoulders are considered major joints.  38 C.F.R. § 4.45.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.  The Court has held that diagnostic codes 
predicated on limitation of motion require consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. 
Brown, 9 Vet. App. 7 (1997); DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

The Board must determine whether there is any other basis 
upon which an increased evaluation may be assignable.  In 
this regard, except as otherwise provided in the rating 
schedule, all disabilities, including those arising from a 
single disease entity, are to be rated separately, unless the 
conditions constitute the same disability or the same 
manifestation.  38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 
Vet. App. 259 (1994).  The critical inquiry in making such a 
determination is whether any of the symptomatology is 
duplicative of or overlapping; the Court has held that the 
Veteran is entitled to a combined rating where the 
symptomatology is distinct and separate.  Esteban, 6 Vet. 
App. at 262.

Ratings for functional impairment of the upper extremities 
depend on which extremity is the major extremity, i.e., the 
one predominantly used by the individual.  Only one extremity 
is considered to be major and a person is presumed to be 
right-handed unless there is evidence of left-handedness.  38 
C.F.R. § 4.69.  As noted in the June 2007 VA shoulder 
examination report, the Veteran is right-handed.  Thus, the 
rating for the left shoulder is to be made on the basis of 
the left upper extremity being the minor extremity.

The movement of the shoulder and arm joint is covered in the 
regulations by Diagnostic Codes 5200 to 5203.  In addition, 
conditions such as bursitis, synovitis, and tenosynovitis are 
to be evaluated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or 
joints involved.  38 C.F.R. Part 4, Diagnostic Codes 5003- 
5024.

Normal range of motion for the shoulder is as follows: 
forward elevation (flexion) to 180 degrees; abduction to 180 
degrees; internal rotation to 90 degrees; and external 
rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I; see also 
Lineberger v. Brown, 5 Vet. App. 367 (1993) (pursuant to 38 
C.F.R. § 4.71, Plate I, normal range of flexion (forward 
elevation) and abduction of the shoulder is to 180 degrees).

Under the applicable provisions, a 20 percent evaluation is 
warranted for favorable ankylosis of the scapulohumeral 
articulation of the minor upper extremity.  Ankylosis is 
considered to be favorable when abduction is possible to 60 
degrees and the individual can reach his mouth and head.  
Ankylosis of the scapulohumeral articulation of the minor 
upper extremity that is intermediate between favorable and 
unfavorable ankylosis warrants a 30 percent evaluation.  A 40 
percent evaluation of the minor upper extremity requires 
unfavorable ankylosis.  Ankylosis is considered to be 
unfavorable when abduction is limited to 25 degrees from the 
side.  38 C.F.R. § 4.71a, Diagnostic Code 5200.

A 20 percent evaluation is warranted for limitation of motion 
of the major or minor arm when motion is possible to the 
shoulder level or to midway between the side and shoulder 
level on the minor side.  A 30 percent evaluation for the 
minor upper extremity requires that motion be limited to 25 
degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 
5201.

Finally, a 20 percent evaluation on either side requires 
nonunion with loose movement or dislocation.  These 
disabilities may also be rated on the basis of impairment of 
function of the contiguous joint.  38 C.F.R. § 4.71a, 
Diagnostic Code 5203.

In addition, traumatic arthritis, established by X-ray 
findings, will be evaluated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. Part 4, 
Diagnostic Code 5010-5003. Where there is x-ray evidence of 
arthritis, and limitation of motion, but not to a compensable 
degree, a 10 percent rating can be assigned for such major 
joints.  Id.

Diagnostic Code 38 C.F.R. § 7354, also located in 38 C.F.R. § 
4.114, provides rating criteria for hepatitis C.  
Nonsymptomatic hepatitis is rated as noncompensable (0 
percent).  A 10 percent rating is assigned for intermittent 
fatigue, malaise, and anorexia, or; incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of a least one week, but less than two weeks, 
during the past 12-month period.  A 20 percent rating is 
warranted for daily fatigue, malaise, and anorexia (without 
weight loss or hepatomegaly), requiring dietary restriction 
or continuous medication, or; incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least two weeks, but less than four 
weeks, during the past 12-month period.

Note (1) after Diagnostic Code 7354 directs to evaluate 
sequelae, such as cirrhosis or malignancy of the liver, under 
an appropriate diagnostic code, but do not use the same signs 
and symptoms as the basis for evaluation under Diagnostic 
Code 7354 and under a diagnostic code for sequelae.  Note (2) 
provides that, for purposes of evaluating condition under 
Diagnostic Code 7354, "incapacitating episode" means a period 
of acute signs and symptoms severe enough to require bed rest 
and treatment by a physician.  See Note (1) and Note (2) 
after Diagnostic Code 7354, located in 38 C.F.R. § 4.114.

It is the defined and consistently applied policy of the VA 
to administer the law under a broad interpretation, 
consistent, however, with the facts shown in every case.  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.  

c.  Analysis.  After a review of the evidence, the Board 
finds that the criteria for an initial or staged rating in 
excess of 10 percent disabling for the Veteran's degenerative 
joint disease of the left shoulder have not been met.  

The private treatment records, and VA treatment records and 
examination reports fail to show evidence of favorable 
ankylosis of the scapulohumeral articulation' impairment of 
the humerus, such as a marked deformity; nonunion of the 
clavicle with loose movement; or dislocation of the clavicle.  
As such, a rating in excess of 10 percent is not available 
based on DC 5200, 5202, or 5203.

With regard to DC 5201, at the June 2007 VA shoulder 
examination, the Veteran demonstrated that the range of 
motion in his shoulder had worsened since the July 2005 VA 
shoulder examination.  However, at the June 2007 examination, 
the Veteran still demonstrated forward flexion to 120 
degrees; and abduction to 110 degrees.  In sum, the Veteran 
did not have limitation of flexion and abduction to shoulder 
level, or to 90 degrees, required for a 20 percent rating 
under DC 5201.  See 38 C.F.R. § 4.71, Plate II. 

The Board notes that, in the August 2005 rating decision, the 
RO evaluated the Veteran's left shoulder disorder as 10 
percent disabling, due to limitation of motion due to pain, 
via application of 38 C.F.R. §§ 4.40, 4.45.   At both the 
July 2005 and June 2007 VA examinations, the Veteran did not 
demonstrate swelling, weakness, and excess fatigability.  

Furthermore, X-ray evidence failed to demonstrate the 
involvement of 2 or more major joints or 2 or more minor 
joints with incapacitating exacerbations.  As such, a 20 
percent rating under Diagnostic Code 5010 is not warranted.

Regarding the Veteran's hepatitis C, the Board finds that the 
criteria for a compensable initial are not met.030447656
.  

The Board notes that, in a February 2006 statement and in the 
June 2007 VA liver examination report, the Veteran indicated 
some feelings of nausea, and right side pain.  However, the 
evidence of record does not show that the Veteran's hepatitis 
C has resulted in intermittent fatigue, malaise, and 
anorexia, or; incapacitating episodes (with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain) having a total duration of at 
least one week, but less than two weeks, during the pendency 
of this appeal.   

Despite the Veteran's assertions that his hepatitis C is more 
severe than his current evaluation reflects, there is no 
indication in the Veteran's VA or private treatment records 
that his symptoms warrant an increased rating under this 
diagnostic code.  The claims folder contains no evidence 
indicating that the Veteran's fatigue or right side pain have 
resulted in incapacitating episodes lasting at least one 
week, and none of the other criteria for a 10 percent rating 
have been reflected by the medical evidence of record.  
Therefore, the Board finds that the Veteran is adequately 
compensated with his current rating.  A higher rating is not 
warranted.

In view of the foregoing, the Board finds that the Veteran's 
degenerative joint disease of the left shoulder and hepatitis 
C disorder do not meet the respective criteria for initial or 
staged rating greater than those currently assigned.  As the 
preponderance of the evidence is against the claims for 
higher initial or staged rating, the benefit of the doubt 
doctrine is not applicable to this appeal.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 4.3; Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the 
evidence is found to be against the claimant"); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
other provisions of Title 38 of the Code of Federal 
Regulations, including § 3.321(b)(1), which governs 
extraschedular ratings.  The Board finds that the evidence of 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. § 
3.321(b)(1) (2008).  There has been no showing by the Veteran 
that either his service-connected left should disorder or 
hepatitis C has necessitated frequent hospitalizations.  The 
Board notes that the Veteran has not claimed to have missed 
work due to hepatitis C.  However, in the June 2007 VA 
shoulder examination report, the Veteran claimed to have 
missed four to five days of work due to his shoulder 
disorder.  However, the Board does not find this represents a 
marked interference with employment beyond that contemplated 
by the rating schedule or other such factors that render 
impractical the application of the standard rating criteria.  
In the absence of such factors, the criteria for submission 
for assignment of extraschedular rating for a left shoulder 
disorder or hepatitis C pursuant to 38 C.F.R. § 3.321(b)(1) 
are not satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an initial rating in excess of 10 percent for 
degenerative joint disease, left shoulder, postoperative, is 
denied.  

Entitlement to an initial compensable rating for hepatitis C 
is denied.  





____________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


